

SEPARATION AGREEMENT AND RELEASE


THIS SEPARATION AGREEMENT AND RELEASE (the “Agreement”) is made and entered into
by and between Parrish Medley (“Employee”) and Davi Skin, Inc. on behalf of
itself and all of its subsidiaries, affiliates, divisions, predecessors,
successors and assigns (hereinafter referred to collectively as the “Company””).
 
In consideration of the premises and mutual promises herein contained, it is
agreed by and between Employee and the Company as follows:
 
1.  Termination Date and Resignation: Employee agrees that his employment with
the Company terminated as of March 17, 2006 (the “Effective Date”). In
consideration of these premises, Employee agrees that from and after the
Effective Date, he will no longer be, nor hold himself out as, an employee or
agent of the Company. In addition, Employee resigns as a director of the Company
effective immediately. Employee further agrees that as of this date, he is not
owed any money from the Company other than provided herein.
 
2.  Consulting Payment: As and for Employee’s continued consulting services over
the next six months, the Company shall pay to the Employee the total sum of
$80,000.00 upon execution of this Agreement in one lump sum as an independent
contractor to the Company providing on going advice and support with investors
on an as needed basis.
 
3.  Insurance Benefits: Employee will be eligible pursuant to COBRA for
continued health insurance coverage at his own expense for up to eighteen (18)
months following the Effective Date. If Employee elects to continue his health
insurance
 
 
 
1

--------------------------------------------------------------------------------

 
 
 
coverage pursuant to COBRA, he must make appropriate payments to the Company for
the cost of same in a timely manner so as to be received by the Company in
sufficient time so as to allow the Company to make the timely necessary payments
to the carrier.
 
4.  Full Discharge of Obligations: Employee understands and agrees that he is
not entitled to, and will not receive, any payments or benefits of any kind from
the Company other than those set forth herein above. In addition, Employee
understands and agrees that after the Effective Date, he will not accrue any
further benefits under any of the Company’s applicable plans.
 
5.  Release: In consideration for all the covenants provided herein, Employee
and the Company hereby forever release and discharge each other and each of
their predecessors, successors, assigns, partners, members, officers, managers,
employees, representatives, attorneys, agents, divisions, subsidiaries,
affiliates (and past and present partners, members, shareholders, officers,
managers, employees, agents, representatives and attorneys of such divisions,
subsidiaries, and affiliates), and all persons acting by, through, under or in
concert with any of them, from any and all charges, complaints, claims,
liabilities, obligations, promises, agreements, controversies, damages, actions,
causes of action, suits, rights, demands, costs, losses, debts and expenses
(including attorneys’ fees and costs actually incurred) of any nature
whatsoever, in law or equity, known or unknown, suspected or unsuspected, that
either party, their successors, agents, executors, administrators, or assigns,
ever had, now has or hereafter can, shall or may have, for, upon, or by reason
of any matter, cause or thing whatsoever through the date of this Agreement,
including but not limited to, any
 
 
 
2

--------------------------------------------------------------------------------

 
 
 
claims arising out of Employee’s employment by the Company and the cessation of
such employment, including any claims for unpaid wages, back pay, commissions,
bonuses, incentive pay, vacation pay, legal fees, severance or other
compensation, or any claims arising under any contracts, express or implied, or
any covenant of good faith and fair dealing, express or implied, or any tort,
including without limitation intentional infliction of emotional distress,
defamation, fraud and breach of duty, or any legal restrictions on the Company’s
right to terminate employees, and any federal, state or other governmental
statute, regulation, or ordinance, including without limitation: Title VII of
the Civil Rights Act of 1964, the Age Discrimination in Employment Act of 1967,
the New York State and New York City Human Rights Laws, the Americans With
Disabilities Act, the Equal Pay Act, the Employee Retirement Income Security
Act, and the Rehabilitation Act of 1973; provided, however, that the foregoing
does not affect any right to file an administrative charge with the Equal
Employment Opportunity Commission (“EEOC”), subject to the restriction that if
any such charge is filed, Employee agrees not to violate the confidentiality
provisions of this Agreement and Employee further agrees and covenants that
should he or any other person, organization, or other entity file, charge,
claim, sue or cause or permit to be filed any charge with the EEOC, civil
action, suit or legal proceeding against the Company involving any matter
occurring at any time in the past, Employee will not seek or accept any personal
relief (including, but not limited to, monetary award, recovery, relief or
settlement) in such charge, civil action, suit or proceeding.
 
6.  No Actions: Employee, for himself, his issue, heirs, representatives,
 
 
 
3

--------------------------------------------------------------------------------

 
 
 
successors, agents, executors, administrators or assigns, hereby covenants and
represents that he has not instituted, and will not institute, any complaints,
claims, charges or lawsuits, with any governmental agency or any court or other
tribunal, against the Company, by reason of any claim present or future, known
or unknown, arising from or related in any way to his employment with the
Company or the termination of such employment, or any relationship, association,
or transaction to date between the parties hereto or any of their predecessors
or their respective agents, employees or officers. The Company, for itself, its
agents and management hereby covenants and represents that it has not
instituted, and will not institute, any complaints, claims, charges or lawsuits,
with any governmental agency or any court or other tribunal, against Employee,
by reason of any claim present or future, known or unknown, arising from or
related in any way to his employment with the Company or the termination of such
employment, or any relationship, association, or transaction to date between the
parties hereto or any of their predecessors or their respective agents,
employees or officers. This covenant shall not apply to actions for breach of
this Agreement.
 
7.  Confidentiality: In consideration of the above-described payments and
benefits, Employee further agrees to the following: Employee recognizes that any
knowledge or information of any type whatsoever of a confidential nature
relating to the business of the Company or any of its subsidiaries, divisions or
affiliates, including, without limitation, all types of trade secrets, client
lists or information, employee lists or information, information regarding
product development, marketing plans, management
 
 
 
4

--------------------------------------------------------------------------------

 
 
 
organization, operating policies or manuals, performance results, business
plans, financial records, or other financial, commercial, business or technical
information and agreements (collectively “Confidential Information”), must be
protected as confidential, not copied, disclosed or used other than for the
benefit of the Company at any time unless and until such knowledge or
information is in the public domain through no wrongful act by Employee.
Employee further agrees not to divulge to anyone (other than the Company),
publish or make use of any such Confidential Information without the prior
written consent of the Company, except by an order of a court having competent
jurisdiction or under subpoena from an appropriate government agency.
 
8.  Return of Company Property: As of the Effective Date, Employee will return
to the Company all confidential information, files, memoranda and records,
cardkey passes, door and file keys, computer access codes, software and other
property, which he received, acquired or prepared in connection with his
employment with the Company, and Employee will not retain any copies,
duplicates, reproductions or excerpts thereof. Employee will vacate the offices
of the Company no later than 5:00 PM March 22, 2006, provided that the Company
has arranged in writing to have Employee removed from all liability under the
existing lease of the Company’s premises, or alternatively has deposited $33,333
with the Company’s securities counsel with irrevocable instructions to hold the
funds in trust until Employee is no longer liable on the lease and then to
return the funds to the Company as it directs; or, in the event the Company
defaults on the lease and Employee becomes liable thereon, to use the funds to
pay any such liability on Employee’s behalf.
 
 
 
5

--------------------------------------------------------------------------------

 
 
 
9.  Non-Disparagement: Employee agrees not to disparage, or make any disparaging
remark or send any disparaging communications concerning, the Company, its
reputation, its business, and/or its directors, partners, members, officers,
managers, shareholders and employees, and likewise the Company’s senior
management agrees not to disparage, or make any disparaging remark or send any
disparaging communications concerning Employee his reputation and/or his
business.
 
10.  Rule of Ambiguities: It is agreed and understood that the general rule that
ambiguities are to be construed against the drafter shall not apply to this
Agreement. In the event that any language in this Agreement is found or claimed
to be ambiguous, each party shall have the same opportunity to present evidence
as to the actual intent of the parties with respect to any such ambiguous
language without any inference or presumption being drawn against the drafter.
In the event that one or more of the provisions of this Agreement shall become
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein shall not be
affected thereby.
 
11.  Non-Admission of Liability: This Agreement is not, and shall not in any way
be construed as, an admission by the Company that it has acted wrongfully with
respect to Employee or any other person, or that Employee has any rights
whatsoever against the Company except as set forth herein, and the Company
specifically disclaims any liability to or wrongful acts against Employee or any
other person, on the part of itself, its employees or its agents.
 
12.  Representation: Employee acknowledges that he was advised by the
 
 
 
6

--------------------------------------------------------------------------------

 
 
 
Company to consult with an attorney of his own choosing concerning the waivers
contained in this Agreement, and that the waivers Employee has made herein are
knowing, conscious and with full appreciation that Employee is forever
foreclosed from pursuing any of the rights so waived.
 
13.  No Modification: No waiver or modification of this Agreement or any term
hereof shall be binding unless it is in writing and signed by the parties hereto
or their expressly authorized representatives.
 
14.  Choice of Law: This Agreement shall be construed in accordance with the
laws of the State of California and Employee agrees to submit to the exclusive
jurisdiction of the state and/or federal courts located within the State of
California for the resolution of any dispute which may arise hereunder. The
Company and Employee each hereby waive, as against the other, trial by jury in
any judicial proceeding to which they are both parties involving, directly or
indirectly, any matter in any way arising out of, related to or connected with
this Agreement.
 
15.  Injunctive Relief: Employee agrees and acknowledges that the Company will
be irreparably harmed by any breach, or threatened breach, by him of Paragraph 7
of this Agreement and that monetary damages would be grossly inadequate.
Accordingly, he agrees that in the event of a breach, or threatened breach, by
him of this Agreement the Company shall be entitled to apply for immediate
injunctive or other preliminary or equitable relief, as appropriate, in addition
to all other remedies available at law and equity.
 
16.  Non-Compete, Non-Solicit: As material inducement for the Company to
 
 
 
7

--------------------------------------------------------------------------------

 
 
 
enter into this Agreement and to give Employee the payments and benefits
described above, Employee who is still a shareholder of the Company agrees that
for the either the period of the time he is a shareholder of the Company or two
(2) years from this Agreement, whichever period is longer (the "Restricted
Period") Employee will not i) either as a principal, director, employee or
consultant of another entity compete with the Company, ii) will not solicit or
attempt to solicit from the Company any employee of the Company who was an
employee during this restricted period
 
17.  No Disclosure: Employee agrees not to disclose to anyone, other than his
immediate family, accountant and attorney, the existence of this Agreement, the
circumstances surrounding it, its terms, conditions or negotiation, including
the dollar amounts set forth herein, and then only upon their express agreement
not to disclose such subject matter to another person, except as required by
law.
 
18.  Entire Agreement: This Agreement sets forth the entire agreement between
the parties hereto, and fully supersedes and replaces any and all prior
agreements or understandings (whether oral or written) between the parties
hereto pertaining to the subject matter hereof. Employee acknowledges and agrees
that in signing this Agreement he has not relied upon any representation,
promise or inducement that is not expressly set forth in this Agreement.
 
19.  Voluntary Execution: Employee hereby acknowledges that he has read and that
he understands the foregoing Agreement and that he has affixed his signature
hereto voluntarily and without coercion.
 
20.  Consultant Services: Employee shall upon the Company's request during
 
 
 
8

--------------------------------------------------------------------------------

 
 
 
the 2 months following the execution of this Agreement, assist and cooperate
with the Company in regard to Employee's termination and transition of
responsibilities and projects. Employee will make himself reasonably available
to the Company, on reasonable notice to the Employee for such services, for an
amount of time equal up to no more than 20 hours per month over the 6 month
period following the Effective Date. Employee shall be compensated as provided
above.
 
PLEASE READ CAREFULLY. THIS SEPARATION AGREEMENT AND RELEASE INCLUDES A RELEASE
OF ALL KNOWN AND UNKNOWN CLAIMS.
 
Executed, this 21st day
of March, 2006
/s/ Parrish Medley
PARRISH MEDLEY
 
 
 
Executed, this 23rd day
of March, 2006
DAVI SKIN INC.


By: /s/ Joseph Spellman
JOSEPH SPELLMAN

 
No: 1367551